DETAILED CORRESPONDENCE
Claims 1, 4-10, 12, 14, 18-22 and 25-31 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 

Applicants’ representative amended claim 1 (and, similarly claims 12 and 21) to recite at “…engaging the one or more disk seals with the wall of the wellbore comprises engaging the first disk seal and the second disk seal with the wall of the wellbore to maintain a pressure differential across the blower system and prevent recirculation through the blower system; centering, with a centralizer and the one or more disk seals, the blower system in the wellbore, wherein centering the blower system in the wellbore directs the gas flow across the electric machine to cool the electric machine…”. Examiner respectfully notes that the claim language in light of the specifications is broad in nature, in which US Publication 2018/0363431 A1 (i.e. Crowley et al.) introduces directing the recovered hydrocarbon through the apparatus, comprising at least an electric machine, which can help at least lubricate and keep the apparatus cool during operation (see at least abstract and paragraph [0002]). Furthermore, US Patent 5,836,394 (i.e. Blank) introduces at least elements 16, 23, 28, 29, 36, or in combination thereof to teach sealing means as well as centralizing means (see at least figures 1-5)

Examiner suggests incorporating more claim language (i.e. structural and/or functional) to overcome the prior art rejection and advance prosecution, preferably towards an allowance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10, 12, 14, 18, 20, 26, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0363431 A1 (i.e. Crowley et al.) in view of US Patent 5,836,394 (i.e. Blank) with the teachings of US Publication 2016/0024899 A1 (i.e. Lynn) and US Publication 2017/0370174 A1 (i.e. Yun et al.).

In regards to claim 1, Crowley discloses: A method (see at least paragraph [0003]), comprising: 
	directing (as shown via fluid arrows 40 in figure 1; see at least paragraphs [0017-0033]), with a blower system (at least 24) disposed in a wellbore (at least 36) (at least paragraphs [0017-0033] and figures 1-3 introduces blind conveyance 48, which may be a wireline, of the conveyance system 46 to convey the submersible pumping system 20 downhole from a surface location 52), a gas flow from downhole of the blower system (as shown via fluid arrows at least 40 in at least figure 1; furthermore, Examiner notes that hydrocarbon fluids can contain at least oil and/or natural gas, as disclosed in at least paragraph [0002]) to uphole of the blower system (at least paragraphs [0017-0033] introduces the fluid 40 may be pumped upwardly through an interior of tubing 48 to a desired collection location at surface 52), the blower system comprising an electric machine (at least 28) to drive the blower system (at least abstract and paragraphs [0017-0033] introduces a docking assembly comprises a docking station which has at least one electrical wet connector and is coupled to a receiving tubular), the electric machine comprising an electric motor; 
	sealing (via element at least 78; at least paragraphs [0017-0033] introduces the pumping system seal assembly 78 is positioned for sealing engagement with the interior of receiving tubular 62 when the electric submersible pumping system 24 is deployed down into docking assembly 58) the blower system to the wall of the wellbore (at least 42) to isolate a first wellbore pressure downhole of the blower system from a second wellbore pressure uphole of the blower system (as shown in at least figure 1); 
	the blower system in the wellbore, wherein centering the blower system in the wellbore directs the gas flow across the electric machine to cool the electric machine (Examiner notes that the claim language in light of the specifications is broad in nature, in which Crowley introduces directing the recovered hydrocarbon through the apparatus, comprising at least an electric machine, which can help at least lubricate and keep the apparatus cool during operation; see at least abstract and paragraph [0002]); and
	flowing, in contact with the wall of the wellbore, the gas flow uphole of the blower system through the wellbore (at least paragraphs [0017-0033] and figures 1-3 introduces blind conveyance 48, which may be a wireline, of the conveyance system 46 to convey the submersible pumping system 20 downhole from a surface location 52; the fluid 40 may be pumped upwardly through an interior of tubing 48 to a desired collection location at surface 52).
	However, Crowley also appears to be silent in regards to: where sealing the blower system to the wall of the wellbore comprises engaging one or more disk seals on an exterior of the blower system with the wall of the wellbore, the one or more seals comprising a first seal of a first material and a second seal of a second, different material, and engaging the one or more disk seals with the wall of the wellbore comprises engaging the first disk seal and the second disk seal with the wall of the wellbore to maintain a pressure differential across the blower system and prevent recirculation through the blower system;
	centering, with a centralizer and the one or more disk seals.
	Additionally, Crowley also appears to be explicitly silent in regards to: flowing, in contact with the wall of the wellbore, the gas flow uphole of the blower system through the wellbore.
(via at least 16, 23, 28, 29, 36, or in combination thereof) the blower system to the wall (at least 1) of the wellbore (at least abstract discloses the use of a blower system as presented in at least figures 1-5) comprises engaging one or more disk seals on an exterior of the blower system with the wall of the wellbore, and engaging the one or more disk seals with the wall of the wellbore comprises engaging the first disk seal and the second disk seal with the wall of the wellbore (as shown in at least figures 1-5) to maintain a pressure differential across the blower system and prevent recirculation through the blower system (at least column 3, lines 21-39 introduces the casing 12 are centered within the well casing 1 by means of a circular plate or disk 16 that is possibly provided with an elastomeric sealing means; furthermore, the outer periphery of at least disk 36 is provided with a sealing ring for sealing purposes);
	centering, with a centralizer (at least 16, 23, 28, 29, 36, or in combination thereof) and the one or more disk seals (at least column 3, lines 21-39 introduces the casing 12 are centered within the well casing 1 by means of a circular plate or disk 16 that is possibly provided with an elastomeric sealing means; furthermore, the outer periphery of at least disk 36 is provided with a sealing ring for sealing purposes).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Crowley to include the teachings of Blank, by modifying the seal about the blower system as taught in Crowley to include for the seal (see at least abstract). 
	Furthermore, Crowley in view of Blank appear to be silent in regards to: flowing, in contact with the wall of the wellbore, the gas flow uphole of the blower system through the wellbore.
	Nonetheless, Lynn discloses: flowing, in contact with the wall of the wellbore, the gas flow uphole of the blower system through the wellbore (at least paragraphs [0067-0084] and figures 2 introduces the formation 162 fluid being pumped uphole past the isolation members 240 via arrows, in which the pumped fluid makes contact with the wellbore wall while flowing uphole).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Crowley in view of Blank to include the teachings of Lynn, by modifying the flow of fluid from the pumping apparatus taught by Crowley in view of Blank to include for the pumped fluid to make contact with the wellbore wall while pumped uphole taught by Lynn for hydrocarbon recovery purposes.
	Furthermore, Crowley in view of Blank and Lynn appear to be silent in regards to: the one or more seals comprising a first seal of a first material and a second seal of a second, different material.
	However, Yun discloses: the one or more seals comprising a first seal of a first material and a second seal of a second, different material (at least figure 13 and at least paragraphs [0110-0112] introduces the disk seals 1362, 1364, 1366 to be made of different types of elastomeric materials such as being bonded with one or more components, which can include, for example, one or more metal, alloy, ceramic and/or hard plastic materials).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Crowley in view of Blank and Lynn to include the teachings of Yun, by modifying the disk seals taught by Crowley in view of Blank and Lynn to include for the seals to be made of different material taught by Yun to provide various types of stability in the wellbore when in its sealed positioning to further prevent fluid or pressure to commingle therethrough. 

In regards to claim 4, Crowley further discloses: wherein the wellbore comprises a casing (at least 42), and wherein the wall of the wellbore comprises a wall of the casing, and wherein flowing, in contact with the wall of the wellbore, the gas flow uphole of the blower system through the wellbore comprises flowing, in contact with the wall of the casing, the gas flow uphole of the blower system through the casing (at least paragraphs [0017-0033] and figures 1-3 introduces blind conveyance 48, which may be a wireline, of the conveyance system 46 to convey the submersible pumping system 20 downhole from a surface location 52; the fluid 40 may be pumped upwardly through an interior of tubing 48 to a desired collection location at surface 52). Lynn further discloses: wherein the wellbore comprises a casing (casing as disclosed in at least paragraphs [0010-0011 and 0072]), and wherein the wall of the wellbore comprises a wall of the casing, and wherein flowing, in contact with the wall of the wellbore, the gas flow uphole of the blower system through the wellbore (at least paragraphs [0067-0084] and figures 2 introduces the formation 162 fluid being pumped uphole past the isolation members 240 via arrows, in which the pumped fluid makes contact with the wellbore wall while flowing uphole).

In regards to claim 5, Crowley further discloses: wherein sealing the blower system to the wall of the wellbore comprises sealing the blower system to the wall of the casing (casing at least 42; at least paragraphs [0017-0033] introduces the pumping system seal assembly 78 is positioned for sealing engagement with the interior of receiving tubular 62 when the blower system system 24 is deployed down into docking assembly 58).

In regards to claim 6, Blank further discloses: wherein sealing the blower system to the wall (at least 1) of the casing comprises engaging one or more disk seals (at least 16 and/or 36) on the exterior of the blower system with the wall of the casing (at least abstract discloses the use of a blower system 24 as presented in at least figures 1-5).

In regards to claim 7, Blank further discloses: one or more disk seals (at least 16 and/or 36), wherein engaging the one or more disk seals with the wall of the casing comprises engaging the first disk seal and the second disk seal with the wall of the casing (as shown in at least figures 1-5). Yun further discloses: comprises the first disk seal of the first material and the second disk seal of the second, different material (at least figure 13 and at least paragraphs [0110-0112] introduces the disk seals 1362, 1364, 1366 to be made of different types of elastomeric materials such as being bonded with one or more components, which can include, for example, one or more metal, alloy, ceramic and/or hard plastic materials).

In regards to claim 8, Crowley further discloses: wherein directing gas flow with the blower system comprises driving the gas flow downhole of the blower system from a first pressure to a second, higher pressure uphole of the blower system (pumping from a first pressure to a second, higher pressure uphole via blower system at least 24).

In regards to claim 9, Crowley further discloses: wherein flowing the gas flow uphole of the blower system through the wellbore comprises flowing the gas flow to a terranean surface at a top of the wellbore (at least paragraphs [0067-0084] and figures 2 introduces the formation 162 fluid being pumped uphole past the isolation members 240 via arrows, in which the pumped fluid makes contact with the wellbore wall while flowing uphole).

In regards to claim 10, Crowley further discloses: wherein the blower system is at least partially supported in the wellbore on one of a wireline, a sucker rod, or a collar stop (at least paragraphs [0017-0033] and figures 1-3 introduces blind conveyance 48, which may be a wireline, of the conveyance system 46 to convey the submersible pumping system 20 downhole from a surface location 52).

In regards to claim 12, Crowley discloses: A blower system (at least 24; as shown in at least figures 1-3), comprising: 
	a blower (at least 26) configured to be disposed in a wellbore (at least 36) and supported at least partially by a blind conveyance or a solid stop against a wall of the wellbore (at least paragraphs [0017-0033] and figures 1-3, introduces blind conveyance 48, which may be a wireline, of the conveyance system 46 to convey the submersible pumping system 20 downhole from a surface location 52), the blower comprising an inlet end (at least 70) to receive an inlet gas flow at a first pressure downhole of the blower and an outlet end (at least 84) to output an outlet gas flow at a second, higher pressure uphole of the blower and in contact with the wall of the wellbore (pumping from a first pressure to a second, higher pressure uphole via blower system at least 24 as disclosed in at least paragraphs [0017-0033]); 
	an electric machine (at least 28) connected to the blower to drive the blower (as shown in at least figures 1-3), the electric machine comprising an electric motor (at least paragraphs [0017-0033] introduces in some embodiments, submersible motor 28 is powered by three-phase electrical power and three electrical connectors 76 are conductively coupled with motor 28 via suitable internal conductors for supplying the three-phase power to submersible motor 28); 
	a seal system (comprising at least element 78) connected to the blower, the seal system configured to engage the wall (at least 42) of the wellbore to isolate wellbore pressure downhole of the blower from wellbore pressure uphole of the blower (at least paragraphs [0017-0033] introduces the pumping system seal assembly 78 is positioned for sealing engagement with the interior of receiving tubular 62 when the electric submersible pumping system 24 is deployed down into docking assembly 58; see figure 1), 
	the blower system in the wellbore such that gas flow is directed across the electric machine to cool the electric machine (Examiner notes that the claim language in light of the specifications is broad in nature, in which Crowley introduces directing the recovered hydrocarbon through the apparatus, comprising at least an electric machine, which can help at least lubricate and keep the apparatus cool during operation; see at least abstract and paragraph [0002]).
	However, Crowley appears to be explicitly silent in regards to: an outlet end to output an outlet gas flow at a pressure uphole of the blower and in contact with the wall of the wellbore. 
	Additionally, Crowley also appears to be silent in regards to: maintain a pressure differential across the blower, and prevent recirculation through the blower, the seal system comprising one or more disk seals disposed on an exterior of the blower system, the one or more disk seals configured to engage the wall of the wellbore, and the one or more seals comprises a first seal comprising a first material and a second seal comprising a second material different from the first material; and 
	a centralizer, the centralizer and seal system configured to center the blower system.
	Nonetheless, Blank discloses: maintain a pressure differential across the blower, and prevent recirculation through the blower (at least column 3, lines 21-39 introduces the casing 12 are centered within the well casing 1 by means of a circular plate or disk 16 that is possibly provided with an elastomeric sealing means; furthermore, the outer periphery of at least disk 36 is provided with a sealing ring for sealing purposes), the seal system (comprising at least 16, 23, 28, 29, 36, or in combination thereof) comprising one or more disk seals disposed on an exterior of the blower system, the one or more disk seals configured to engage the wall (at least 1) of the wellbore (abstract discloses the use of a blower system as presented in at least figures 1-5);
	a centralizer (at least 16, 23, 28, 29, 36, or in combination thereof), the centralizer and seal system configured to center the blower system (at least column 3, lines 21-39 introduces the casing 12 are centered within the well casing 1 by means of a circular plate or disk 16 that is possibly provided with an elastomeric sealing means; furthermore, the outer periphery of at least disk 36 is provided with a sealing ring for sealing purposes).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Crowley to include the teachings of Blank, by modifying the seal about the blower system as taught in Crowley to include for the seal to be disc seals as taught by Blank to provide isolation in the wellbore ultimately for hydrocarbon recovery operations, such as regeneration (see at least abstract).
Furthermore, Crowley in view of Blank appear to be silent in regards to: an outlet end to output an outlet gas flow at a pressure uphole of the blower and in contact with the wall of the wellbore.
 to output an outlet gas flow at a pressure uphole of the blower and in contact with the wall of the wellbore (at least paragraphs [0067-0084] and figures 2 introduces the formation 162 fluid being pumped uphole past the isolation members 240 via arrows, in which the pumped fluid makes contact with the wellbore wall while flowing uphole).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Crowley in view of Blank to include the teachings of Lynn, by modifying the flow of fluid from the pumping apparatus taught by Crowley in view of Blank to include for the pumped fluid to make contact with the wellbore wall while pumped uphole taught by Lynn for hydrocarbon recovery purposes.
	Furthermore, Crowley in view of Blank and Lynn appear to be silent in regards to: the one or more seals comprises a first seal comprising a first material and a second seal comprising a second material different from the first material.
	However, Yun discloses: the one or more seals comprises a first seal comprising a first material and a second seal comprising a second material different from the first material (at least figure 13 and at least paragraphs [0110-0112] introduces the disk seals 1362, 1364, 1366 to be made of different types of elastomeric materials such as being bonded with one or more components, which can include, for example, one or more metal, alloy, ceramic and/or hard plastic materials).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Crowley in view of Blank and Lynn to include the 

In regards to claim 14, Crowley further discloses: wherein the electric machine is disposed in the wellbore (as shown in at least figure 1).

In regards to claim 18, Crowley further discloses: wherein the wellbore comprises a casing, the wall of the wellbore comprises a wall of the casing, and the outlet end of the blower configured to output the outlet gas flow at the second, higher pressure uphole of the blower and in contact with the wall of the casing (pumping from a first pressure to a second, higher pressure uphole via blower system at least 24).

In regards to claim 20, Crowley further discloses: a rod connector connected to the blower and configured to attach to the blind conveyance, the blind conveyance comprising one of a wireline or a sucker rod (at least paragraphs [0017-0033] and figures 1-3 introduces blind conveyance 48, which may be a wireline, of the conveyance system 46 to convey the submersible pumping system 20 downhole from a surface location 52).

In regards to claim 26, Crowley further discloses: wherein the first disk seal and the second disk seal are positioned adjacent to each other (as shown in at least figure 1). Yun further discloses: a first seal based on characteristics of the first material and a (at least figure 13 and at least paragraphs [0110-0112], introduces the disk seals 1362, 1364, 1366 to be made of different types of elastomeric materials such as being bonded with one or more components, which can include, for example, one or more metal, alloy, ceramic and/or hard plastic materials).

In regards to claim 30, Blank further discloses: where the centralizer is positioned closer to a downhole end of the blower system than an uphole end of the blower system, and the one or more disk seals are positioned closer to the uphole end of the blower system than the downhole end (as shown in at least figures 1-5).

In regards to claim 31, Blank further discloses: where the one or more disk seals are positioned uphole of the inlet end of the blower and downhole of the outlet end of the blower (as shown in at least figures 1-5).

Claims 21-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0363431 A1 (i.e. Crowley et al.) in view of US Patent 5,836,394 (i.e. Blank) with the teachings of US Publication 2017/0370174 A1 (i.e. Yun et al.).

In regards to claim 21, Crowley discloses: A method (see at least paragraph [0003]), comprising: 
	directing (as shown via fluid arrows 40 in at least figure 1; see at least paragraphs [0017-0033]), with a blower system (at least 24) disposed in a wellbore (at least 36) and at least partially supported in the wellbore by a blind conveyance or a solid stop against a wall of the wellbore (at least paragraphs [0017-0033] and figures 1-3 introduces blind conveyance 48, which may be a wireline, of the conveyance system 46 to convey the submersible pumping system 20 downhole from a surface location 52), a gas flow from a first location downhole of the blower system to a second location uphole of the blower system (as shown via fluid arrows 40 in figure 1; at least paragraphs [0017-0033] introduces the fluid 40 may be pumped upwardly through an interior of tubing 48 to a desired collection location at surface 52), the blower system comprising an electric machine (at least 28) to drive the blower system (at least abstract and paragraphs [0017-0033] introduces a docking assembly comprises a docking station which has at least one electrical wet connector and is coupled to a receiving tubular), the electric machine comprising an electric motor; 
	sealing (via at least element 78; at least paragraphs [0017-0033] introduces the pumping system seal assembly 78 is positioned for sealing engagement with the interior of receiving tubular 62 when the electric submersible pumping system 24 is deployed down into docking assembly 58) the blower system to the wall of the wellbore (at least 42) to isolate a first wellbore pressure downhole of the blower system from a second wellbore pressure uphole of the blower system (as shown in at least figure 1), 
	the wellbore directs the gas flow across the electric machine to cool the electric machine (Examiner notes that the claim language in light of the specifications is broad in nature, in which Crowley introduces directing the recovered hydrocarbon through the apparatus, comprising at least an electric machine, which can help at least lubricate and keep the apparatus cool during operation; see at least abstract and paragraph [0002]).
	flowing the gas flow through an open space of the wellbore uphole of the blower system (at least paragraphs [0017-0033] and figures 1-3 introduces blind conveyance 48, which may be a wireline, of the conveyance system 46 to convey the submersible pumping system 20 downhole from a surface location 52; the fluid 40 may be pumped upwardly through an interior of tubing 48 to a desired collection location at surface 52).
	However, Crowley appears to be silent in regards to: where sealing the blower system to the wall of the wellbore comprises engaging one or more disk seals on an exterior of the blower system with the wall of the wellbore, the one or more seals comprising a first seal of a first material and a second seal of a second, different material, and engaging the one or more disk seals with the wall of the wellbore comprises engaging the first disk seal and the second disk seal with the wall of the wellbore to maintain a pressure differential across the blower system and prevent recirculation through the blower system;
	centering, with a centralizer and the one or more disk seals, the blower system in the wellbore.
	Nonetheless, Blank discloses: where sealing (via at least 16, 23, 28, 29, 36, or in combination thereof) the blower system to the wall (at least 1) of the wellbore (abstract discloses the use of a blower system as presented in at least figures 1-5) comprises engaging one or more disk seals on an exterior of the blower system with (as shown in at least figures 1-5) to maintain a pressure differential across the blower system and prevent recirculation through the blower system (at least column 3, lines 21-39 introduces the casing 12 are centered within the well casing 1 by means of a circular plate or disk 16 that is possibly provided with an elastomeric sealing means; furthermore, the outer periphery of at least disk 36 is provided with a sealing ring for sealing purposes);
	centering, with a centralizer (at least 16, 23, 28, 29, 36, or in combination thereof) and the one or more disk seals, the blower system in the wellbore (at least column 3, lines 21-39 introduces the casing 12 are centered within the well casing 1 by means of a circular plate or disk 16 that is possibly provided with an elastomeric sealing means; furthermore, the outer periphery of at least disk 36 is provided with a sealing ring for sealing purposes)
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Crowley to include the teachings of Blank, by modifying the seal about the blower system as taught in Crowley to include for the seal to be disc seals as taught by Blank to provide isolation in the wellbore ultimately for hydrocarbon recovery operations, such as regeneration (see at least abstract). 
	Furthermore, Crowley in view of Blank appear to be silent in regards to: the one or more seals comprising a first seal of a first material and a second seal of a second, different material.
 (at least figure 13 and paragraphs [0110-0112] introduces the disk seals 1362, 1364, 1366 to be made of different types of elastomeric materials such as being bonded with one or more components, which can include, for example, one or more metal, alloy, ceramic and/or hard plastic materials).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Crowley in view of Blank to include the teachings of Yun, by modifying the disk seals taught by Crowley in view of Blank to include for the seals to be made of different material taught by Yun to provide various types of stability in the wellbore when in its sealed positioning to further prevent fluid or pressure to commingle therethrough. 

In regards to claim 22, Crowley further discloses: wherein the blower system is at least partially supported in the wellbore on one of a wireline, a sucker rod, or a collar stop (at least paragraphs [0017-0033] and figures 1-3 introduces blind conveyance 48, which may be a wireline, of the conveyance system 46 to convey the submersible pumping system 20 downhole from a surface location 52).

In regards to claim 25, Blank discloses: wherein sealing the blower system to the wall of the wellbore comprises: gas-tight sealing (via at least 16 and/or 36) the blower system (abstract discloses the use of a blower system as presented in at least figures 1-5) to the wall of the wellbore with the first disk seal during pressure changes in the wellbore (as shown in at least figures 1-5); gas-tight sealing the blower system to the wall of the wellbore with the second disk seal during temperature changes in the wellbore; and gas-tight sealing the blower system to the wall of the wellbore with a third disk seal of the one or more disk seals during vibration of the blower system in the wellbore (the disk seals at least 16, 23, 28, 36 introduce sealing the blower system at various stages through the wellbore as shown in at figure 1; see at least column 3, lines 21-28).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0363431 A1 (i.e. Crowley et al.) in view of US Patent 5,836,394 (i.e. Blank) with the teachings of US Publication 2016/0024899 A1 (i.e. Lynn) and US Publication 2017/0370174 A1 (i.e. Yun et al.) and US Patent 4,121,659 (i.e. Taylor).

In regards to claim 19, Crowley in view of Blank, Lynn and Yun discloses claim 18 above. 
However, Crowley in view of Blank, Lynn and Yun appears to be silent in regards to: a collar stop connected to the blower and configured to engage the wall of the casing.
Taylor discloses: a collar stop connected to the blower and configured to engage the wall of the casing (at least figures 1-3 and column 5, lines 4-68 discloses a solid collar stop 61 about the pump “P” to engage with the casing 15).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to (column 5, lines 4-68).

Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0363431 A1 (i.e. Crowley et al.) in view of US Patent 5,836,394 (i.e. Blank) with the teachings of US Publication 2016/0024899 A1 (i.e. Lynn) and US Publication 2017/0370174 A1 (i.e. Yun et al.) and US Publication 2018/0041081 A1 (i.e. Madbouly et al.).

In regards to claim 27, Crowley discloses: a blower (at least 26) and electric motor (at least 28).
	However, Crowley in view of Blank, Lynn and Yun appear to be silent in regards to: wherein the blower comprises a fluid stator, a fluid rotor, a blower bearing assembly to support the fluid rotor to rotate within the fluid stator, and a bearing assembly seal configured to protect the blower bearing assembly from a downhole environment, and the electric motor comprises an electric rotor, electric stator, and an electric machine bearing assembly on each end of the electric rotor to centrally radially support the electric rotor within the electric stator, where the electric rotor is coupled to the fluid rotor of the blower.
	Nonetheless, Madbouly discloses: wherein the blower comprises a fluid stator, a fluid rotor, a blower bearing assembly to support the fluid rotor to rotate within the fluid stator, and a bearing assembly seal configured to protect the blower bearing assembly from a downhole environment, and the electric motor comprises an electric rotor, electric stator, and an electric machine bearing assembly on each end of the electric rotor to centrally radially support the electric rotor within the electric stator, where the electric rotor is coupled to the fluid rotor of the blower (electric motor as shown in at least figure 6 comprises of an electric rotor of 690, electric stator of 670 and bearings 654 in which the shaft thereof connects to the blower 320 comprising a rotor and stator 324 as shown in at least figure 3).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Crowley in view of Blank, Lynn and Yun to include for the teachings of Madbouly, by modifying the blower and electric motor of the apparatus taught by Crowley in view of Blank, Lynn and Yun to include for stators, rotors and bearings therein taught by Madbouly to allow for pumping fluids within the wellbore for hydrocarbon recovery purposes.

In regards to claim 28, Crowley further discloses: wherein the electric rotor and electric stator of the electric motor are fluidically isolated from the wellbore (as shown in at least figures 2-3).

In regards to claim 29, Crowley further discloses: wherein the electric motor is positioned downhole of the blower (as shown in at least figures 2-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676